     AO 106 (Rev. 04/10) Applis:ation for a Search Warrant
                                                                                                                                     FILED
                                                                                                                                    JAN O9 2019
                                            UNITED STATES DISTRICT COURT                                                  PETERA.MOORE JR. CLERK
                                                                                                                              u_   S 01S~URT: EDNC
                                                                            for the                                      BY                 · DEPCU<

                                                             Eastern District of North Carolina

                   In the Matter of the Search of                             )
              (Briefly describe the property to be searched                   )
               or identify the person by name and address)
                                                                              )          Case No.   1: 20 ~mj-                     IOI I-JG
                      117 ELLIS STREET,                                       )
                CLINTON, NORTH CAROLINA 28328                                 )
                                                                              )

                                                   APPLICATION FOR A SEARCH WARRANT
             I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
     penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
     property to be searched and give its location):

       See Attachment A, incorporated herein by reference.
                                  Eastern              District of
     located in the
                        --------                                     - - - -North
                                                                             - -Carolina
                                                                                  - - - - - - , there is now concealed (identify the
     person or describe the property to be seized):
      See Attachment B, incorporated herein by reference.


               The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
                      ~ evidence of a crime;
                      ~ contraband, fruits of crime, or other items illegally possessed;
                      ref property designed for use, intended for use, or used in committing a crime;
                      0 a person to be arrested or a person who is unlawfully restrained,

               The search is related to a violation of:
                 Code Section 1                                                       Offense Description
             18 U.S.C. 1425(a)&(b)                      Procurement of Citizenship or Naturalization Fraudulently
             18 U.S.C. 1542                             False Statement in Application and Use of Passport

              The application is based on these facts:
             See attached affidavit          . ·


                ~ Continued on the attached sheet.
                0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
                  under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                 •                                                                   Applicant's signature

                                                      >_·_
                                                  6/i------'i;;
     On this day, ----'-'oo'--=----0-=----1-·~~--_O                                   SA Heidi Bridges, Homeland Security Investigations
     appeared before me via reliable electronic means, was                                           Printed name and title
     placed under 9ath, and attested to the contents of this
     Application for a Search-Warrant.


     Date:


     City and state: Raleigh, North Carolina                                          JAMES E. GATES, United States Magistrate Judge
                                                                                                     Printed name and title ·


SK
                           Case 7:20-mj-01011-JG Document 1 Filed 01/09/20 Page 1 of 18
                                  UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NORTH CAROLINA

                            AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

                    1.     I, Heidi Bridges, being duly sworn, depose and state that I am a Special

             Agent (SA) of the Department of Homeland Security (DH$), Immigration and

             Customs Enforcement (ICE), Homeland Security Investigations (HSI) and have been

             so employed for over four (4) years. I am assigned to the HSI Raleigh,_North Carolina

             field office (HSI-Raleigh) and my duties include, among other things, investigating

             violations of Titles 8, 18, 19 and 21 of the United States Code. As part of these duties,

             I have led or participated in investigations involving criminal and/or administrative

             violations related to money laundering, narcotics trafficking, bulk cash smuggling,

             identity theft, immigration benefit fraud, human smuggling, human trafficking, the

             illegal entry and/or re-entry of aliens, and immigration status violators. Prior to

             reporting for assignment at HSI-Raleigh, I attended training at the Federal Law

            ' Enforcement Training Center (FLETC) in Glynco, Georgia, where I received

             instruction in Federal criminal statutes, search, seizure and arrest authority, use of

             force, and many other facets of federal and general law enforcement.
                                                                                        '
                   2.      As a federal agent, I am authorized to investigate violations of laws of      \


             the United States and to execute warrants issued under the authority of the United

             States.

                    3..    This affidavit is made in support-of a search warrant of the residence of         ,

             an individual identified as Hector Daneri Regalado, also known as "Hector Daneri

                                                         I




                       Case 7:20-mj-01011-JG Document 1 Filed 01/09/20 Page 2 of 18
'Sk
··~·, 1\·
                  Regalado Osorio," (hereafter referred to as "REGALADO") 1 located at 117 Ellis Street,

                  Clinton, North Carolina 28328 (hereafter referred to as the "SUBJECT PREMISES"),

                  located within the Eastern District of North Carolina. The SUBJECT PREMISES is

                  more particularly described in Attachment A of this Affidavit.

                           4.     Because this affidavit is being submitted for the limited purpose of

                  securing a warrant to search the SUBJECT PRE_MISES, I have set forth only those

                  facts that I believe are necessary to establisp.-probable cause to believe that evidence,

                  fruits, and I instrumentalities of violations of 18 U.S.C. §§ 1425(a) and (b)

                  (Procurement of Citizenship or Naturalization Unlawfully), 2 and 1542 (False·

                  Statement in Application and Use of Passport) (hereafter referred to as the

                  "SPECIFIED FEDERAL OFFENSES") will be located at the SUBJECT PREMISES.

                  More specifically, I seek authorization to locate items described in Attachment B and

                  to seize those items as evidence, fruits, and_ instrumentalities of the SPECIFIED

                  FEDERAL OFFENSES ..




~~                                    .                                C,i-J..vtt<~I    A-~           ~ /1-~C.).
o./--·            1
                      See United States v. Hector Daneri Regalado, 5:19-CR-499-lD (under seal)· /\
.. er_,, IJl'T•   2   18 U.S.C. § 1425 provides that "(a) Whoever knowingly procures or attempts to procure,
fti""t""          contrary to law, the naturalization of any person, or documentary or other evidence of
                  naturalization or of citizenship; or (b) Whoever, whether for himself or another person not
    .             entitled thereto, knowingly issues, procures or obtains or applies for or· otherwise
                  attempts to procure or obtain naturalization, or citizenship, or a declaration of intention to
                  become a citizen, or a certificate of arrival or any certificate or evidence of nationalization
                  or citizenship, documentary or otherwise. . . [s]hall be fined under this title or
                  imprisoned[.]" (emphasis added).
                                                                    2




                            Case 7:20-mj-01011-JG Document 1 Filed 01/09/20 Page 3 of 18
\


                                   OPERATION FALSE HAVEN

             5.      I am currently assigned to the HSI Document and Benefit Fraud Task

    Force (DBFTF) Raleigh, North Carolina.

             6.      In October of 2019, Immigration and Customs Enforcement (ICE),

    Enforcement Removal Operations. (ERO), HSI, U.S. Citizenship and Immigration

    Services (USCIS), and other members of the DBFTF, identified possible fraud

    concerning those aliens that have been convicted of sexual offenses, and were granted

    U.S. citizenship. As a result, the DBFTF launched Operation False Haven, an

    ongoing investigation designed to identify individuals who fraudulently obtained U.S.

    citizenship via naturalization. The information regarding this affidavit is either

    known to me directly or l have obtained the information by speaking with other law

    enforcement agencies, or reviewing reports and other materials relating to this

    matter.

             7.      Operation False Haven began with a comprehensive review of the

    registered sex offenders in North Carolina during the preceding 10-year period. 3 This

    process produced numerous matches to naturalized U.S. citizens.                  One of those

    persons identified was REGALADO.




    3   The statute of limitations for 18 U.S.C § 1425 is ten-years. See 18 U.S.C. § 3291.
                                                     3




              Case 7:20-mj-01011-JG Document 1 Filed 01/09/20 Page 4 of 18
                     IMMIGRATION HISTORY OF REGALADO

       8.       In the course of investigating this matter, I have reviewed the official A-

 File, numbered A078 593 742, related to this individual which reflects the following

information·:

       a.       REGALADO was born in Honduras on XXXX XX, 1975.

       b.       On or about May 12, 2003, · REGALADO was granted permanent

                resident status by the United States Immigration and Naturalization

                Service (INS).

       c.       On or about March 26, 2010, in Sampson County, N.C., REGALADO

                completed Form N-400 Application for Naturalization and submitted it
                                                   J


                to USCIS. Page eight of that document contains a series of questions

                related to good moral character.       Question 15 asks: "Have you ever

                committed a crime or offense for which you were not arrested?"

                REGALADO checked the box corresponding with "No." 4 The final page

                of the N-400 contains the signature block. The text immediately above

                the block reads "I certify, under penalty of perjury under the laws of the

                United States of America, that this application, and the· evidence

                submitted with it, are all true and correct." REGALADO signed the

                document and submitted it to USCIS via certified mail.




 4  As mentioned below, REGALADO failed to disclose that he had committed the offense of
· indecent liberties with a child on March 24, 2007.
                                                4




        Case 7:20-mj-01011-JG Document 1 Filed 01/09/20 Page 5 of 18
     d.    On or about August 9, 2010, in Durham, N.C., REGALADO appeared in

           person at the USCIS office. REGALADO was placed under oath by a

           USCIS officer and swore under penalty of perjury that all of his

           responses on the N-400 were true and correct.

     e.    On or about August 13, 2010, in Durham, N.C., REGALADO appeared

           in person at the USCIS office and completed a document entitled N-455

           Notice of Naturalization Oath Ceremony. Question three of that

           document asks: "AFTER the date you were first interviewed on your

           Application for Naturalization, have you knowingly committed any

           crime or offense, for which you have not been arrested?" REGALADO,

           checked the box corresponding with "No". REGALADO then signed the

           N-455, again certifying that his answers were true and correct.

           Immediately thereafter, REGALADO participated in the Naturalization

           Oath Ceremony and was granted U.S. citizenship.

                    CRIMINAL HISTORY OF REGALADO

9.   In the course of investigating this matter, I have reviewed official local, state,

     and federal criminal records relating to REGALADO which contain the

     following information:
                              .                        .


     a.    On or about November 10, 2011, in Sampson County, N.C., REGALADO

           was arrested by local authorities based on an arrest warrant issued by

           Sampson County Magistrate G.C. Hollingsworth charging REGALADO

           with first-degree sex offense with a child, statutory rape, and indecent
                                        5




      Case 7:20-mj-01011-JG Document 1 Filed 01/09/20 Page 6 of 18
                 liberties with a child. Based on a review of the Warrant of Arrest that

                 was served on REGALADO at the time of arrest, the date of offense was

                 listed as March 24, 2006, through March 23, 2009.

       b.        On or about July 2, 2012, in the Supe:r:ior Court of North Carolina in

             · Sampson County, a grand jury returned a true bill · of indictment

                 charging that·· between March 24, 2006, and March 23', 2007,
                          )

                 REGALADO committed the crimes of statutory sexual offense by an

                 adult, and two counts of indecent liberties with a child.

       c;        On or about September 19, 2012, in the Superior Court of North

                 Carolina in Sampson County, REGALADO was convicted of indecent

                 liberties with a child and mandated to register as a sex offe~der. The

                 date of offense listed on the judgment is March 24, 2007.

                 APPLICATION FOR UNITED STATES PASSPORT

       10.       On or about August 13, 2010, in Sampson County, N.C., REGALADO

signed and submitted a form entitled DS-11 Application for a U.S. Passport to the·

U.S. Department of State (DOS). As proof of citizenship and eligibility, REGALADO

presented his Naturalization Certificate.

       11.       On or about September 7, 2010, DOS approved the application and

issued REGALADO a U.S. passport. A U.S. Passport constitutes evidence of U.S.

citizenship. 5


5 See Pr.oaf of U.S. Citizenship and Identification When Applying for a Job, available at.
https://www.uscis.gov/us-citizenship/proof-us-citizenship-anci-identification-when-applying-
                .                             6




        Case 7:20-mj-01011-JG Document 1 Filed 01/09/20 Page 7 of 18
   EVIDENCE THAT THE IMMIGRATION AND CRIMINAL HISTORIES
              ABOVE IDENTIFY THE SAME PERSON

      12.    On November 13, 2019, the fingerprints taken by local law enforcement

subsequent to REGALADO'S arrest in Sampson County on November 10, 2011, were

electronically submitted to ICE and FBI databases which resulted in a positive

biometric match to the fingerprints submitted in conjunction with REGALADO'S

application for naturalization.

                            ADDITIONAL FINDINGS

      13.    On or about November 27, 2019, ICE/ERO personnel contacted the Sex

Offender Registration Unit within the Sampson County Sheriffs Department and

learned that REGALADO appeared in person at their office on October 1, 2019, and

completed a form CJIS~90 Verification · of Information. On that document,

REGALADO listed his residence as the SUBJECT PREMISES. Under the portion of

the form labeled 'vehicles' REGALADO listed a white in color 2004 S-Type Jaguar.

The handwritten license plate number provided by REGALADO is illegible.

      14.    O:ri or about November 11, 2019, ICE/ERO personnel conducted a search

of a consolidated law enforcement database. The database indicates that

REGALADO's current address is the SUBJECT PREMISES.

      15.    On or about January 6, 2020, HSI conducted surveillance of the

SUBJECT PREMISES. HSI observed a white in color 2004 Jaguar vehicle parked on



a-job (last visited January 3, 2020) (''Your U.S. passport 1s your best proof of U.S.
citizenship").
                                           7




       Case 7:20-mj-01011-JG Document 1 Filed 01/09/20 Page 8 of 18
       the right side of the SUBJECT PREMISES. The Jaguar has a NC license plate

       bearing: "NYAH R", which is registered to "Regalado Services and Salvage." No

       persons were observed outside of the SUBJECT PREMISES.

             16.   On or about January 6; 2020, Clinton Police Department conducted
                       I                                            •




       surveillance at "Regalado Automotive Repair Shop" at 711 NE Boulevard in Clinton,

       NC. Clinton Police Department spoke with REGALADO at the shop who stated he

       works at the shop Monday through Friday from 8:00 am to 6:00 pm.

             17.   On or about January 6, 2020, HSI received information from Clinton

       Police Department that the Clinton water bill at the SUBJECT PREMISES is

       registered to Hector Regalado and Henry Lopez.
              '
             18.   On or about January 7, 2020, HSI received information from a United

       States Postal Inspector that REGALADO and his wife, Carla, receive mail at the

       SUBJECT PREMISES.

                           BENEFIT FRAUD CHARACTERISTICS

             19.   Based on my knowledge, training, and experience, and from discussions

       with other law enforcement officers involved in benefit fraud investigations, I know

       that persons born abroad who immigrate to the United States, due to requirements

       set as part of past legislative changes relative to immigration policy, , retain

       documents and other records relative to their entry into the United States, length of

       time in the United States, immigration filings, criminal histories,. and familial

       history. I know that such persons retain identity documents, including both

       legitimate documents· and fraudulent documents, and that they store these records
             '                                 8




              Case 7:20-mj-01011-JG Document 1 Filed 01/09/20 Page 9 of 18
:SK-
             for significant periods of time, often their entire lifetime. I know that these documents

             are typically stored by such persons within their residence so that they are readily ·

             available to them if questions arise regarding their immigration status or history, or
                                                                                                \

             in order to apply for new benefits, or with specific regard to passports, in order to

             facilitate travel.

                    20.    Additionally, I know that those aliens who become U.S. citizens have the

             ability to apply for or petition for other family members or spouses. In the majority

             of these cases a visa would be immediately available. Further, I know that once an

             alien becomes a U.S. citizen, they would possibly have the potential to transmit

             citizenship automatically to children

                    21.    Based on the aforementioned information, and based on my knowledge,

             training, and experience, I expect to find evidence of the SPECIFIED FEDERAL ·

             OFFENSES, such as REGALADO's naturalization certificate _and U.S. Passport, at

             the SUBJECT PREMISES.

                                                   CONCLUSION

                    22.    Based on the above information, there is probable cause to believe that
                                  .                             .

             the SPECIFIED FEDERAL OFFENSES have been vi9lated and that the items listed

             in Attachment B are to be located at the SUBJECT PREMISES.



                                      [remainder of page intentionally left blank]




                                                           9




                    Case 7:20-mj-01011-JG Document 1 Filed 01/09/20 Page 10 of 18
:SK..
. ·:~ .- '
       23.    Based on t~e above information, I respectfully request that this Court

. issue a warrant to search the SUBJECT PREMISES, which is more particularly

 described in Attachment A, and to authorize the seizure of the items described in

 Attachment B.


                                                            '
                                     /)~-~~
                                  Heidi Bridges
                                  Special Agent
                                  Homeland Security Investigations




 On this __i_    day of January 2020, Special Agent Heidi Bridges, appeared before me
 via reliable electronic means, was placed under oath, and attested to the contents of
 this Affidavit.




 J
 United States Magistrate Judge




                                          10




        Case 7:20-mj-01011-JG Document 1 Filed 01/09/20 Page 11 of 18
                                    ATTACHMENT A

                             PREMISES TO BE SEARCHED

                       117 Ellis Street, Clinton, North Carolina 28328
                                  ("SUBJECT PREMISES")

     The SUBJECT PREMISES is located within the Eastern District of North Carolina in
     Sampson County. The SUBJECT PREMISES is located between 5 Bridges Road and
     Wiley Honeycutt Lane near the intersection of Highway 421 and Susan Street in
     Clinton, North Carolina. The SUBJECT PREMISES is a single-story ranch-style
     single family home. The exterior of the SUBJECT PREMISES is constructed of white
     wood over a brick foundation with four front-facing windows offset by black shutters
     and a 4-column front porch. A wooden column to the left of the front door is marked
     "117" in black numerals. The below photograph was taken on or about January 6,
     2020.




                                             11




           Case 7:20-mj-01011-JG Document 1 Filed 01/09/20 Page 12 of 18
SK
                                       ATTACHMENT B

                 PARTICULAR ITEMS TO BE SEARCHED FOR AND SEIZED

      This warrant authorizes (i) the search of the SUBJECT PREMISES as described in
      Attachment A for only the following and (ii) authorizes the seizure of the items listed
      below only to the extent they constitute the following:

      a.    Evidence of violations of the below offenses ("SPECIFIED FEDERAL
            OFFENSES"):

            1.      Title 18, U.S.C., § 1425(a)          Procurement of Citizenship or
                    Naturalization Unlawfully; or ·

            2.      Title 18, U.S.C., § 1425(b) -        Procurement of Citizenship or
                    Naturalization Unlawfully; or

            3.      Title 18, U.S.C., § 1542 - False Statement in Application and Use of
                    Passport

      b.    Any item constituting contraband due to the SPECIFIED FEDERAL
            OFFENSES, fruits of the SPECIFIED FEDERAL OFFENSES, or other items
            possessed whose possession is illegal due to the SPECIFIED FEDERAL
            OFFENSES; or

      c.    Any property designed for use, intended for use, or used in committing any of
            the SPECIFIED FEDERAL OFFENSES.

      Subject to the foregoing, the items authorized to be seized include ·the·
      following:

      a.    Identity documents and other records, whether legitimate or fraudulent,
            relating to Hector Daneri Regalado,· also known as "Hector Daneri Regalado
            Osorio," ("REGALADO") including, but not limited to birth certificates, voter
            registration cards, passports, social security cards, driver's licenses, lawful
            permanent resident cards, or applications or duplicate issuances of such
            documents; and

      b.    Documents and records relating to immigration applications and petitions for
            REGALADO, including but not limited to naturalization applications,
            applications to adjust status, naturalization certificates,· · notices of
            naturalization oath ceremony, and LPR cards; and

                                                12




             Case 7:20-mj-01011-JG Document 1 Filed 01/09/20 Page 13 of 18
:SK
c.   Documents or other records related to previous encounters with immigration
     officials, including, but not limited to notices of interviews; and

d.   Documents, stamps, records, and commercial travel reservations reflecting
     REGALADO'S entry into and exit from all countries including the United
     States; and

e.   All records, in whatever form, of personal or business activities relating to the
     operation, dominion, and control of the SUBJECT PREMISES; and

f.   Documents, records and/or other evidence that may relate to the
     aforementioned items but that are in a foreign language and reqmre
     translation; and

g.   Any other items that are evidence, fruits, or instrumentalities of a vi0lation of
     the aforementioned SPECIFIED FEDERAL OFFENSES; and

h.   Any documents including applications, petitions, or working papers, reflecting
     that REGALADO utilized his U.S. citizenship status to petition or apply for
     others either through the visa process or derivation.




                                         13




     Case 7:20-mj-01011-JG Document 1 Filed 01/09/20 Page 14 of 18
                                                                       r14-l)
                                                                      O.A•
                                                                       •v . ~
                                                                                '"'op'°'ll ·
                                                                       .t:'ro,"'--//- ~Ii>,-
                                                                      ~ 01~'110a <<:,/
                      UNITED STATES DISTRICT COURT                      ~fer,,1JfFif::.1,._
                                                                                  f11c,z~ ~~
                                                                                19
                   EASTER~ DISTRICT OF NORTH CAROLINA -
                            WESTERN DIVISION                                       ~~:




 UNITED STATES OF AMERICA                )
                                         )
                                        .)            INDICTMENT
       v.
                                         )
. HECTOR DANER! REGALADO                 )

       The Grand Jury charges that:

                                    COUNT ONE

       On or about March 26, 2010, in th~ Eastern pistrict of Nort~ Carolina and

 elsewhere, the defendant, HECTOR DANER! REG.ALA.DO, did knowingly attempt

 to procure his naturalization as a United States citizen contrary to law, by making a

 false statement under ~ath regarding his natur~ization application, that is, on Part

 10, Questi~n 15 of his Application for_ Naturalization (Form N-400), in.response to the

 question "Have you ever committed a crime or offense for which you were not

 arrested?"
  .         .
              he answered "No" when in fact, as· he then
                        '                              . knew, he. had committed the

 crime of indecent liberties with a child on March 24, 2007, in S~pson County, North

 Carolina.

       All in violation of Title 18, United States Code, Section 1425(a).

                                    COUNTTWO

       On _or about August 9, 2010, in the Eastern District of North Carolina and

 elsewhere, the defendant, HECTOR DANER! REGALADO, did knowingly attempt

                                             1



        Case
      case    7:20-mj-01011-JG
           5:19-cr-00499-D      Document
                           *SEALED*      1 Filed
                                     Document  1 01/09/20   Page 15
                                                  Filed 12/11/19    of 18
                                                                 Page   1 of 4
 to procure his naturalization as a United States citizen contrary to law, by making a

 false statement under oath regarding his naturalization
                                                 .
                                                           application,
                                                              .         that is, on Part
                                   .               .
 10, Question 15 of his Application for Natm·alization (Form N-400), in 1·esponse to the

 question "Have you eve1· committed a crime or offense fo1· which you were not

 arrested?" he answered "No" when in fact, as he.then knew, he had committed the

• crime of indecent libe11;ies with a child on Ma1·ch 24, 2007, in Sampson County, N01-th
                                                ',

 Cai·olina. .

        All in violation of Title 18, United States Code, Section 1425(a).

                                    COUNT THREE

        On or about August 13, 2010, in the Eastern· District of Nort4 Carolina and·

 elsewhere, the defendant, HECTOR DANER! REGALADO, did knowingly procure
                                        '            .
 his naturalization as a United States_ citizen conti·ary to law, by making a false

 ·statement under· oath regarding his naturalization application, that is, on Part 10,

 Question 15 of his Application for Naturalization (Form N-400), in response to the

 question "Have you ever committed ~ crime or offense for which you were not

 a1T.ested?" he answered ''No" when in fact, ·as he· then knew, he had com.mitted the

 crime of indecent liberties with a child onMai·ch 24, 2007, in Sampson Cou~ty, North·

 Carolina.

       ··All in violation of Title 18; United States Code, Section 1425(a).




                                            2



          Case
        case    7:20-mj-01011-JG
             5:19-cr-0Q499-D     Document
                             *SEALED*     1 Filed
                                      Document  1 01/09/20   Page 16
                                                   Filed 12/11/19    of 18
                                                                   Page  2 of 4
                                   COUNTFOUR

      On or about August 13, 2010, in the Eastern District of North Carolina and

elsewhere, the defendant, HECTOR DANER! REGALADO, did kno~ingly 3:pply for,

and attempt to procure evidence of citizenship. for himself, to which he was not

entitled, that is, the defendant applied for a United States passport and submitted as

proof of his United States citizenship a Certificate of Naturalization, when in truth

and in fact, as the qefendant then· and there well knew, the Certificate bf

Naturalization ·submitted as proof of United States citizenship was obtained by a
              •.


false statement, in violation of Title 18, United States Code, Section 1425(b).

                                    COUNT FIVE

       On or about August 13, 2010, in the Eastern Distiict of North Carolina, the

. defendant, HECTOR DANER! REGALADO, did willfully and knowingly make a false

statement in an applicati<:>n for a p·assport with intent to induce and secure for his

·own use ~he issuance_ of a passp.ort under the authority of the United States, contrary

-to the laws regulating the issuance of such passports and tlie rules prescribed

pursuant to such laws, in that in such application the defendant submitted as proof

·of his United States citizenship a Certificate of Naturalization, when in truth and in

fact, as the defendant then and there well knew, the Certificate of Naturalization

submitted as proof of United States citizenship was obtained by a false statement, in

violation of Title 18, United States Code, Section 1542.




                                           3



        Case
      case    7:20-mj-01011-JG
           5:19-cr-00499-D      Document
                           *SEALED*      1 Filed
                                     Document  1 01/09/20   Page 17
                                                  Filed 12/11/19    of 18
                                                                  Page  3 of 4
                                     COUNT SIX

      On or-~bout September 7, 2010, in the Eastern District of North Carolina and

elsewhere, the defendant, HECTOR DANERI REGALADO, did knowingly obtain

evidence of citizenship for himself, to which he was not entitled, that is, the defendant

obtained a United States passport by means ·of an application in which as proof of his

United_States citizenship he submitted a Certificate ofNaturalization;when in ti·uth

and in fact, as the defendant then and there well knew, the Cei·tifi.cate of

Naturalization submitted as proof of U:nited States citizenship was obtained by a

false statement; in violation of Title 18, United States Code, Section 1425(b).



                                               A TRUE BILL
                                                        REDACTED VERSION
                                               Pursuant to the E--Govemment Act and the _ __
                                                federal rules, the unredacted version of
                                               this document has been filed under seal. -.--- ...,-·
                                               FOREPERSON



                                                                           __,e,'"-
                                               DATE: _l_a...---=-'-'-'--=--'
                                                                    '



ROBERT .J. IDGDON, JR.
United States Attorney



b&i ,ad;;;o~~~~
BY: SEBASTIAN KIELMANOVICH
A_ssistant United States Attorney


                                           4



         Case
       case    7:20-mj-01011-JG
            5:19-cr-00499-D     Document
                            *SEALED*     1 Filed
                                     Document  1 01/09/20   Page 18
                                                  Filed 12/11/19    of 18
                                                                  Page  4 of 4
